Citation Nr: 1631039	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 

INTRODUCTION

The Veteran had active service in the U.S. Navy from April 1973 to April 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2016 videoconference hearing.  A copy of the transcript is of record.  At the hearing, the Veteran waived RO consideration of documents added to the claims folder following the issuance of the statement of the case.  


FINDINGS OF FACT

1. The Veteran has a combined disability rating of 70 percent with one disability rated as 40 percent disabling. 
 
 2. The Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for the grant of TDIU have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2015).  The record indicates that the Veteran has not been gainfully employed since January 2006.  See March 2008 TDIU claim.  

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe as to prevent securing or following substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015).

Service connection is in effect for varicose veins, right leg, with residual scar, rated 40 percent; and varicose veins, left leg, rated at 40 percent.  The combined service-connected rating for compensation is 70 percent.  The schedular criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a) have therefore been met.

The remaining question is whether the Veteran's service-connected disabilities render him unemployable.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The evidence of record shows that the Veteran has had several jobs since separation from active service in 1979.  Starting after he was released from service, January 2006, the Veteran worked as an assistant fire chief for two separate companies (for one from 1979 to 2004 and for one from October 2004 to September 2005).  See March 2008 TDIU claim.  He last worked full-time in January 2006, and became too disabled to work in June 2007.  

The Veteran has been provided multiple medical opinions that relate that the Veteran's service-connected disabilities prevent him from securing and maintaining gainful employment.  Four separate medical professional have opined that the Veteran is totally disabled and unable to secure and maintain employment due to his service-connected disabilities.  In a May 2016 letter, Dr. D.C. opined that the Veteran's severe chronic varicosities of the lower extremities severely limit his capacity to hold any job, as he is unable to stand or sit for prolonged periods of time without swelling, pain, and clot formations.  The doctor added that the Veteran moved only with the help of a walker.  (The May 2016 opinion echoed the physician's November 2012 opinion.)  In another May 2016 letter, Dr. H. opined that the Veteran's large bulbous varicosities resulted in severe venous insufficiency and postphlebitic syndrome and caused the Veteran severe pain and discomfort.  The physician opined that the Veteran was unable to perform any work duties requiring prolonged sitting or standing.  (The May 2016 opinion echoed the physician's February 2013 opinion.)   Another physician, Dr. C., submitted an opinion in May 2009 stating that the Veteran was totally disabled and was unable to walk, sit, or stand for any length of time, having to constantly move from a seated to a standing position.  Dr. C. related that the Veteran could not engage in any form of work activity.     

Here, the Board notes that the RO denied the issue of TDIU stating that the "venous insufficiency and varicosities" that the various physicians opined caused the Veteran to be disabled was not the same as the service-connected "varicose veins."  This is, however, a purely semantics.  It is abundantly clear from the record that the Veteran's long-treating physicians describe the very same disorders and very same symptomatology for which the Veteran is service-connected - vascular issues of his bilateral lower extremities.

The Veteran has provided numerous statements relating that he is unable to work, as he can no longer perform any of the physical jobs he used to perform.  The Veteran has indicated that the climbing of ladders and working on scaffoldings required by his job caused him to be in too much pain, that he was unable to stand for any length of time, and was always out of breath and fatigued.     

The Board notes that the Veteran has been considered disabled by the Social Security Administration (SSA) effective January 2006, with a primary diagnosis of "coronary artery disease" and secondary of "diabetes mellitus."

The Veteran's previous work experience appears to exclusively involve performing physical labor, working as an assistant fire chief.  He has never held a sedentary or office-type job.  This is important because according to the medical records and lay statements in the record, the Veteran is unable to perform manual physical work, as he can no longer perform many of the functions necessary for such employment due to his vascular disability symptoms.  The Veteran is also unable to perform any sedentary work because he is unable to sit for extended periods of time.  In sum, the Veteran cannot stand or sit for more than a brief period of time which, according to his physicians, combined with his vascular symptoms (swelling, pain), prohibits him from obtaining and maintaining gainful employment. 

The medical professionals who have examined the Veteran agree that he exhibits those symptoms and that those symptoms impair him physically and occupationally. The Veteran highest level of education was a couple of years of college.  There is no indication in the record that the Veteran has the training, education, or experience that would render him able to maintain employment not requiring standing, walking, or sitting such as sedentary office employment, or that he would be able to complete training leading to such employment.  Indeed, per the medical examiners, the Veteran is unable to sit for extended periods of time, which would preclude him from most sedentary jobs such as office work. 

The Board finds that the evidence supports a finding that the Veteran is not able to secure or follow substantially gainful employment.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2015).  Indeed, coupled with his education, work experience, and employment history, which are all shown to be limited, his service-connected bilateral varicose veins of the lower extremities symptoms are shown to cause significant distress or impairment in the physical and occupational areas.  Thus, the criteria for the award of a TDIU have been met.


ORDER

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability is granted.






______________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


